Citation Nr: 9904379	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-31 966 	) DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to an increased evaluation for primary 
tuberculosis, pleurisy with effusion and left lower lobe 
pneumonia with residuals of inactive right pleuritis, 
currently rated 10 percent disabling.

2.  Entitlement to a compensable evaluation for the residuals 
of nasal bone fracture.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1957 to 
December 1960, and from March 1961 to March 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 rating decision of the Department of Veterans 
Affairs (VA) New Orleans Regional Office (RO) which denied 
compensable evaluations for a lung disorder (primary 
tuberculosis, pleurisy with effusion and left lower lobe 
pneumonia with residuals of inactive right pleuritis), and 
residuals of nasal bone fracture.  In September 1994, the 
veteran testified at a hearing at the RO.  By September 1995 
decision, the Hearing Officer increased to 10 percent the 
rating of the veteran's service-connected lung disorder.  
This action was thereafter effectuated by the RO, effective 
September 30, 1993, the date of claim for increased rating..


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The clinical evidence of record shows no active 
tuberculosis since the veteran's separation from service 
almost 35 years ago.  

3.  The veteran's current lung disability is manifested by 
subjective complaints of intermittent productive coughing and 
pleuritic chest pain; objective clinical evidence shows mild 
obstructive ventilatory impairment, but no evidence of 
purulent pleurisy, marked dyspnea or cardiac embarrassment, 
extensive pleural adhesions, chest deformity, considerable 
pulmonary fibrosis, or moderate dyspnea.

4.  Pulmonary function tests showed FVC (forced vital 
capacity) of 83 percent; FEV-1 (forced expiratory volume in 
one second) of 78 percent; and FEV-1/FVC of 90 percent. 

5.  His residuals of nasal fracture include subjective 
complaints of difficulty breathing without objective clinical 
evidence of marked interference with breathing, complete 
obstruction of one nasal passage, or more than 50 percent 
obstruction on both sides; rather, recent VA examination has 
consistently shown a normal nose and sinuses.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for primary tuberculosis, pleurisy with effusion and left 
lower lobe pneumonia with residuals of inactive right 
pleuritis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes 6731, 6732, 
6810, 6811 (1996) (effective prior to October 7, 1996), and 
38 C.F.R. § 4.97, Diagnostic Codes 6732, 6845 (1998).  

2.  The criteria for a compensable rating for residuals of a 
nasal fracture have not met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996) 
(effective prior to October 7, 1996), and 38 C.F.R. §§ 3.321, 
4.97, Diagnostic Code 6502 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After careful consideration of the evidence compiled by and 
on behalf of the veteran, the Board finds that his claims for 
increased ratings for his lung disability (tuberculous 
pleurisy with effusion and left lower lobe pneumonia with 
residuals of inactive right pleuritis), and residuals of a 
nasal bone fracture are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  This finding is based on his 
evidentiary assertions regarding the severity of these 
disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (holding that an allegation of increased disability is 
generally sufficient to well grounded a claim seeking 
increased rating.  

Because he has submitted well-grounded claims, VA has a duty 
to assist him in the development of facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a).  Consistent with such duty, 
the Board remanded this matter in April 1997 for additional 
development of the evidence, to include obtaining any 
additional treatment records, and affording the veteran 
additional VA medical examinations.  

A review of the record indicates that the development 
requested by the Board in its April 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand confers on a claimant, as a matter of 
law, the right to compliance with the remand orders and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).  Specifically, the Board notes that 
the RO contacted the veteran by April 1997 letter and asked 
him to identify additional treatment records which may be 
pertinent to his claim.  By May 1997 letter, the veteran 
responded that he had had no additional medical treatment for 
his service-connected disabilities.  The record also shows 
that the RO scheduled (and the veteran attended) VA medical 
examinations in July 1997.  The reports of these examinations 
are thorough and responsive to all the Board's questions.  
The RO's examination request form also indicates that the 
claims folder was provided to the VA Medical Center for the 
examiners' review in conjunction with their examinations of 
the veteran.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
The Board also notes that the RO considered the applicability 
of 38 C.F.R. § 3.321, as well as the new rating criteria 
pertaining to the veteran's disabilities.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Thus, the Board finds that the 
development completed in this case is in full compliance with 
the Board's remand instructions and that no further 
development is required to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

It is also noted that in its most recent Supplemental 
Statement of the Case (SSOC) in January 1998, the RO did not 
apprise the veteran of the citations to the new rating 
criteria applicable to his service-connected disabilities.  
In certain cases, the Board may be required to remand a case 
"to cure a deficiency in the Statement of the Case."  38 
C.F.R. § 19.5 (1998); VA O.G.C. Prec. Op. No. 16-92 (1992), 
57 Fed.Reg. 49,747 (1992).  In this case, however, the Board 
concludes that the veteran has not been prejudiced by 
omission from the SSOC of the pertinent regulatory citations.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This finding 
is based on the fact that in January 1998 SSOC, the RO 
discussed the substance of the criteria applicable to the 
veteran's claims; thus, the veteran was on notice of the 
legal requirements that had to be met in order to prevail on 
his claims.  To remand this case at this juncture because of 
this minor procedural error would be to elevate form over 
substance and would not change the outcome of this case.  

I.  Factual Background

Service medical records show that in August 1959, the veteran 
was hospitalized for treatment of a simple nasal fracture, 
with no artery or nerve involvement.  In November 1959, he 
was again hospitalized because of right pneumonia and pleural 
effusion.  Tuberculin and histoplasmin tests taken at that 
time were negative and he was treated with antibiotics, 
became afebrile, and was discharged later that month.  
However, the veteran continued to have experience chest pain, 
particularly on deep breathing and he was readmitted for 
treatment in December 1959.  During the course of 
hospitalization, a purified protein derivative (PPD) test was 
positive and the veteran was diagnosed with primary 
tuberculosis manifested by pleurisy and pleural effusion.  He 
was treated and returned to full duty.  Subsequent chest X-
ray conducted in October 1960 in connection with his 
separation from his first period of service shows that there 
was blunting of the costophrenic angles, suggesting old 
pleuritic disease.  However, there was no evidence of active 
disease process in this or any subsequent in-service chest X-
ray.  His January 1964 military separation medical 
examination report is negative for pertinent abnormalities.  

On VA medical examination in January 1973, the veteran had no 
complaints referable to his nose.  Physical examination 
showed the nasal septum was in midline and the nasal mucosa 
appeared normal.  There was no unusual secretion and air 
passages were open.  The assessment was normal nose.  With 
respect to his chest, X-ray examination showed a single small 
calcification in the lower portion of the left lung field.  
On the right, there was a parenchymatous infiltration with 
some pleural thickening.  The assessment was negative for 
pulmonary tuberculosis and residual of pneumonitis, and 
residual pleuritis, right lung, inactive from previous 
effusion in 1959.

Based on such evidence, by March 1973 rating decision, the RO 
granted service connection for primary tuberculosis, pleurisy 
with effusion and left lower lobe pneumonia with residual of 
inactive right pleuritis, and assigned a noncompensable 
rating thereto, pursuant to Diagnostic Codes 6378 and 6810.  
In addition, the RO granted service connection for residuals 
of a nasal bone fracture and assigned it a noncompensable 
rating under Diagnostic Code 6599.  

In September 1993, the veteran filed claims for compensable 
ratings for these disabilities.  In connection with his 
claims, he underwent VA medical examination in November 1993, 
at which time he reported occasional tenderness on the side 
of his nose.  Physical examination showed the nasal septum 
was in midline and nasal mucosa was normal with no unusual 
secretion.  Air passages were open.  X-ray examination showed 
no evidence of a nasal bone fracture.  However, the nasal 
septum appeared thickened and there was some soft tissue 
opacification in the left side of the nose, possibly 
consistent with mucus.  The paranasal sinuses were well 
aerated.  The impression was normal nose and sinus 
examination.  

The veteran also underwent VA medical examination of his 
lungs in September 1993.  He reported that he had had no 
recent chest pain, shortness of breath, cough, or loss of 
weight.  Objective findings showed no chest deformity, no 
rales, rhonchi or wheezes in the lungs.  X-ray examination 
showed a calcified nodule in the lateral left mid-lung field 
and a follow-up chest X-ray was recommended.  The diagnosis 
was primary tuberculosis/pleurisy with effusion in the left 
lower lobe in the past/pneumonia with residual of inactive 
right pleuritis in the past.  .

VA outpatient treatment records show that in February 1994, 
the veteran was seen on follow-up examination.  He reported 
that he was currently asymptomatic.  Physical examination 
showed that the lungs were clear.  Follow-up examination was 
scheduled for August 1994.

By May 1994 rating decision, the RO denied compensable 
ratings for primary tuberculosis, pleurisy with effusion and 
left lower lobe pneumonia with residual inactive right 
pleuritis, and residuals of nasal bone fracture.  The veteran 
disagreed with the RO decision and in his July 1993 
substantive appeal he stated that he had been having left 
chest pain, as well as breathing problems in his nasal 
passages.

In August 1994, VA outpatient treatment records show that the 
veteran was seen in the pulmonary clinic.  He reported a 
history of left pleurisy while in service and stated that his 
PPD tests were always positive.  With respect to current 
symptoms, he reported chronic intermittent productive 
coughing, but no hemoptysis, weight loss, or night sweats.  
He also reported occasional pleuritic chest pain 
substernally.  The examiner noted that a chest X-ray in 
November 1993 had shown a left lung nodule and that current 
chest X-ray again showed a calcified nodule, suggestive of 
granuloma.  It was not enlarged since the last X-ray.  The 
impression was old granuloma on chest X-ray, most likely 
tuberculosis, as he had past positive PPD test.  

In September 1994, the veteran testified at a hearing at the 
RO, stating that he had occasional chest pain which caused 
him to miss work at the Postal Service occasionally.  He also 
stated that he had trouble breathing due to nasal congestion 
and that he had also missed work due to the condition.  The 
veteran explained, however, that he was currently unemployed 
and was "in litigation" regarding his former job with the 
Postal Service.  He also testified that, other than his 
August 1994 VA outpatient treatment, he had not been treated 
by medical professionals for his disabilities, but he 
indicated that he had taken over-the-counter pain medication 
for relief of his symptoms.  Specifically, he stated that he 
had taken nasal decongestants, pain medications, and that he 
had used a heating pad for chest pain.  

A May 1995 VA pulmonary function test showed FVC (forced 
vital capacity) of 83 percent; FEV-1 (forced expiratory 
volume in one second) of 78 percent; and FEV-1/FVC of 90 
percent.  The interpretation was a mild obstructive 
ventilatory impairment.  However, it was noted that there was 
poor patient effort and the study did not meet American 
Therapeutic Services, Inc. (ATS) criteria for forced 
expiratory time.

By September 1995 rating decision, the RO increased rating 
for the veteran's service connected lung disability to 10 
percent (pursuant to Diagnostic Codes 6811), effective from 
September 30, 1993, the date of receipt of the veteran's 
claim for an increased rating.  The noncompensable rating for 
the veteran's nasal bone fracture was confirmed and continued 
under Diagnostic Codes 6599-6502.

The veteran most recently underwent VA pulmonary examination 
in July 1997.  He reported a history of pleurisy due to 
tuberculosis while in service and indicated that he was 
currently experiencing nasal discharge.  Chest X-ray was 
essentially unchanged from November 1993 and December 1994.  
Specifically, the X-ray showed underlying emphysematous 
changes with chronic interstitial fibrotic changes in both 
lungs, a one centimeter calcified granuloma in the left mid 
lung, and pleural adhesions in the right base.  Pulmonary 
function test showed FVC to be 98 percent; and FEV-1 of 79 
percent.  It was again noted that there was poor patient 
effort in the study.  Physical examination showed that the 
chest was clear to auscultation, with no rales or bronchi.  
The diagnosis was pulmonary tuberculosis with pleurisy with 
left granuloma.  The examiner noted that the disease was 
inactive.  

VA examination of the nose was also performed in July 1997.  
The veteran reported he sustained a nasal fracture in service 
and that he currently had occasional congestion of his nose.  
Physical examination showed the nasal septum to be in midline 
and nasal mucosa appeared normal.  There was no unusual 
secretion noted and air passages were open.  X-ray 
examination showed no fracture and well-aerated paranasal 
sinuses.  The impression was old, healed fracture of the 
nose, no complications.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

III.  Increased rating for primary tuberculosis, pleurisy 
with effusion and left lower lobe pneumonia with residuals of 
inactive right pleuritis.

In this case, the RO initially evaluated the veteran's 
service-connected lung disability, primary tuberculosis, 
pleurisy with effusion and left lower lobe pneumonia with 
residuals of inactive right pleuritis, under the provisions 
of 38 C.F.R. § 4.97, Diagnostic Codes 6732, 6810, and 6811.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6732 (as it was in 
effect prior to October 7, 1996), active tuberculous pleurisy 
warranted a 100 percent disability rating.  That provision 
further provided that inactive tuberculous pleurisy was rated 
in accordance with either 38 C.F.R. § 4.88b (redesignated as 
§ 4.88c in 1994) (relating to ratings for inactive 
nonpulmonary tuberculosis initially entitled after August 19, 
1968), or 38 C.F.R. § 4.89 (relating to ratings for inactive 
nonpulmonary tuberculosis in effect on August 19, 1968).  See 
38 C.F.R. §§ 4.88c, 4.89, 4.97 and Diagnostic Code 6732 
(1996).  In this case, the veteran falls within the 
provisions of section 4.88c as his original rating was not 
effective until February 11, 1972.  

Under 38 C.F.R. § 4.88c, inactive nonpulmonary tuberculosis 
is rated as 100 percent disabling for two years after the 
date of inactivity, following active tuberculosis, which was 
clinically identified during service or subsequently.  
Thereafter, it is rated as 50 disabling for four years, or in 
any event to 6 years after the date of inactivity.  
Thereafter, it is rated as 30 percent disabling for five 
years, or to 11 years after the date of inactivity.  
Thereafter, it is rated as noncompensable in the absence of 
schedular compensable permanent residual.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6810 (1996) (in 
effect prior to October 7, 1996), chronic serofibrinous 
pleurisy following lobar pneumonia and other acute diseases 
of the lungs or pleural cavity, without emphysema, was 
considered a nondisabling condition, except with 
diaphragmatic pleurisy, pain in the chest, obliteration of 
costophrenic angles, or tenting of the diaphragm, in which 
case a maximum 10 percent evaluation was warranted. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6811 (1996) (in 
effect prior to October 7, 1996), a 10 percent evaluation is 
warranted for moderate purulent pleurisy (empyema) with some 
embarrassment of respiratory function.  A 30 percent 
evaluation requires moderately severe purulent pleurisy with 
residual marked dyspnea or cardiac embarrassment on moderate 
exertion.  Severe purulent pleurisy, with extensive pleural 
or pleuropericardial adhesion, marked restriction of 
respiratory excursions and chest deformity which is 
intractable to treatment warrants a 60 percent evaluation.  

In addition, given the diagnosis on most recent VA 
examination in July 1997 (inactive pulmonary tuberculosis 
with pleurisy and left granuloma), Diagnostic Code 6731 (in 
effect prior to October 7, 1996), is potentially applicable 
in this case.  Under those provisions, a noncompensable 
evaluation is warranted for chronic inactive pulmonary 
tuberculosis when there are healed lesions, minimal or no 
symptoms.  A 10 percent evaluation is warranted when the 
veteran is definitely symptomatic with pulmonary fibrosis and 
moderate dyspnea on extended exertion, and a 30 percent 
evaluation is warranted for moderate residuals with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  

Since the veteran filed his claim for an increased rating, 
the regulations pertaining to evaluation of the respiratory 
system were amended, effective October 7, 1996.  The Court 
has held that where the law changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  A review of the 
claims folder indicates that the RO has considered the 
veteran's entitlement to an increased rating under both the 
old and new criteria.  Therefore, the Board will apply the 
most favorable of the applicable criteria in evaluating the 
veteran's claim.

Under the amended version of Diagnostic Code 6732, active 
tuberculous pleurisy warrants a 100 percent disability 
rating.  Inactive tuberculous pleurisy is rated in accordance 
with 38 C.F.R. § 4.88c or 4.89, whichever is appropriate.  
See 38 C.F.R. §§ 4.88c, 4.89, 4.97 and Diagnostic Code 6732 
(1998).

Under the revised version of 38 C.F.R. § 4.88c, inactive 
nonpulmonary tuberculosis is rated as 100 percent disabling 
for one year after the date of inactivity following inactive 
tuberculosis.  Thereafter, the disability is rated under the 
specific body system or systems affected.

In addition, the amendments pertaining to evaluation of the 
respiratory systems eliminated Diagnostic Codes 6810 and 
6811.  Pleurisy is now evaluated by analogy as chronic 
pleural effusion or fibrosis under a general rating formula 
for restrictive lung disease.  38 C.F.R. § 4.97, Diagnostic 
Codes 6845 (1998).  In addition under the new Diagnostic Code 
6731, inactive pulmonary tuberculosis in this case is under 
the general formula for restrictive lung disease.  That 
general formula provides that when a veteran's FEV-1 is 71 to 
80 percent of the predicted value, or; the FEV-1/FVC ratio is 
71 to 80 percent of the predicted value, or; the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66 to 80 percent of the predicted 
value, then a 10 percent disability rating is warranted.  
When FEV-1 is 56 to 70 percent of the predicted value, or; 
the FEV-1/FVC ratio is 56-70 percent of the predicted value, 
or; the DLCO (SB) is 56 to 65 percent of the predicted value, 
then a 30 percent disability rating is warranted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6845 (1998).

Applying the above criteria to the facts in the instant case, 
the Board concludes that the veteran's symptomatology does 
not warrant a disability evaluation in excess of 10 percent 
under either the old or amended criteria.  Initially, it is 
noted that the medical evidence shows no indication of active 
tuberculosis since the veteran's separation from service 
approximately thirty-five years ago.  Therefore, an 
evaluation in excess of 10 percent is not warranted under 
38 C.F.R. § 4.97, Diagnostic Code 6732 or 38 C.F.R. § 4.88c 
(as in effect prior to October 7, 1996).  

Likewise, an evaluation in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.97, Diagnostic Code 6811 
(1996), as there is no medical evidence of symptoms such as 
purulent pleurisy, marked dyspnea or cardiac embarrassment, 
extensive pleural adhesions, or chest deformity.  As set 
forth above, on VA examination in September 1993, the veteran 
denied recent chest pain, shortness of breath, or cough and 
in February 1994, he again stated that he was asymptomatic.  
While he reported intermittent productive coughing and 
pleuritic chest pain in August 1994, two pulmonary function 
tests have shown no more than mild obstructive ventilatory 
impairment and none of the VA medical examinations have shown 
purulent pleurisy, marked dyspnea or cardiac embarrassment, 
extensive pleural adhesions, or chest deformity. 

For similar reasons, an evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 6731 (1996) as the 
medical evidence of record fails to document moderate 
residuals, considerable pulmonary fibrosis, or moderate 
dyspnea.  Again, pulmonary function tests have shown no more 
than mild obstructive ventilatory impairment.  Moreover, 
while most recent chest X-ray in July 1997 showed some 
underlying emphysematous changes with chronic interstitial 
fibrotic changes in both lungs, there is no other evidence of 
pulmonary fibrosis, much less severe pulmonary fibrosis.

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 10 percent under the new 
general provisions pertaining to the evaluation of 
respiratory systems.  However, the results of the veteran's 
pulmonary function tests do not entitle him to an evaluation 
in excess of 10 percent under those criteria.  As set forth 
above, when a veteran's FEV-1 is 71 to 80 percent of the 
predicted value, or; the FEV-1/FVC ratio is 71 to 80 percent 
of the predicted value, then a 10 percent disability rating 
is warranted.  To warrant an evaluation in excess of 10 
percent, FEV-1 must be 56 to 70 percent of the predicted 
value or FEV-1/FVC ratio must be 56-70 percent of the 
predicted value.  38 C.F.R. § 4.97, Diagnostic Code 6845.  In 
this case, a May 1995 pulmonary function test showed FEV-1 of 
78 percent and FEV-1/FVC of 90 percent, with poor patient 
effort.  On most recent pulmonary function test, FEV-1 was 79 
percent, with poor patient effort in the study.  Thus, the 
schedular criteria for an evaluation in excess of 10 percent 
have not been met.  

IV.  Increased rating for the residuals of nasal bone 
fracture

In this case, the RO initially evaluated the veteran's 
service-connected residuals of a nasal bone fracture by 
analogy to a traumatic deviation of the nasal septum, based 
on a similarity in anatomical location and symptomatology.  
See 38 C.F.R. § 4.20 (1998).  Under Diagnostic Code 6502, 38 
C.F.R. § 4.97, Code 6502, as it was in effect through October 
6, 1996, a noncompensable evaluation was warranted for 
traumatic deflection of the nasal septum with only slight 
symptoms.  A 10 percent evaluation required that the 
deflection produce marked interference with breathing space.  
This is the highest evaluation available under this 
provision.  

Since the veteran filed his claim for an increased rating, 
the regulations pertaining to evaluation of the respiratory 
system were amended, effective October 7, 1996.  Pursuant to 
the Court's holding in Karnas, supra and given that the 
record shows that the RO has considered the veteran's 
entitlement to an increased rating under both the old and new 
criteria, the Board will apply the most favorable criteria in 
evaluating the veteran's claim.

Under the amended version of Diagnostic Code 6502, a maximum 
10 percent rating is warranted for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  61 Fed. 
Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6502, effective Oct. 7, 1996).

In this case, the veteran has complained that he has 
difficulty breathing due to his service-connected residuals 
of a fracture of the nasal bone.  Despite his complaints, 
however, the objective medical evidence does not reveal that 
his disability causes marked interference with breathing or 
complete obstruction of one nasal passage or more than 50 
percent obstruction on both sides.  Rather, recent VA 
examinations (including X-ray examinations) have consistently 
shown a normal nose and sinuses.  For example, on VA medical 
examination in September 1993, physical examination showed 
that the nasal septum was in midline, that the nasal mucosa 
were normal with no unusual secretion, and that the air 
passages were open.  The impression was normal nose and sinus 
examination.  On VA medical examination in July 1997, the 
nasal septum was again in midline, the nasal mucosa appeared 
normal, there was no unusual secretion noted, and air 
passages were open.  X-ray examination again showed no 
fracture and well-aerated paranasal sinuses.  The impression 
was old, healed fracture of the nose, no complications.

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is proper given the 
objective findings.  Since the objective medical evidence 
does not reveal that the veteran currently has marked 
interference with breathing or complete obstruction of one 
nasal passage or more than 50 percent obstruction on both 
sides, a 10 percent rating is not warranted under either 
under the old or revised criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6502.

In reaching its decision with respect to both issues on 
appeal, the Board has taken into account other applicable 
regulations, particularly considering an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321 (1998).  
However, the Board finds that the clinical presentation of 
the veteran's disabilities is neither unusual or exceptional 
to render impractical the application of the regular 
schedular standards.  While he has claimed that he had to 
take several days off work due to his service-connected 
disabilities, the record shows that he was terminated from 
his job for fighting and that he is currently "in 
litigation" regarding his job.  There is no indication that 
his service-connected disabilities interfered with his 
employment to a degree greater than that contemplated by the 
regular schedular standards which are based on the average 
impairment of employment.  Moreover, there is absolutely no 
evidence that he has been hospitalized on a frequent basis 
for treatment of service-connected disabilities, nor has he 
contended as much.  Thus, an extraschedular evaluation is not 
warranted under the criteria of 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 10 percent for primary 
tuberculosis, pleurisy with effusion and left lower lobe 
pneumonia with residuals of inactive right pleuritis, is 
denied.

A compensable evaluation for the residuals of nasal bone 
fracture is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.

